DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022, has been entered.
   
Claims 1 and 9 are amended.
Claims 18 and 19 are new.
Claims 1-19 are pending.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims as being directed to an ineligible abstract idea, contending that the amended language that recites performing a task while on a vehicle integrates the abstract idea into a practical application.  In response, the Examiner points to MPEP §2106.04[I], which lists relevant considerations when determining whether an abstract idea is integrated into a practical application.  Those considerations are:

An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);

• Applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);

• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);

• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 

• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Performing a task with a computer on a vehicle does not improve the functioning of a computer, treat a disease, implement the judicial exception with a particular machine, or transform an article.  The machine recited in the claims is generic computer hardware, so it is not a ‘particular machine’ within the meaning of MPEP §§ 2106.04(d)(1).  At best, the limitation reciting performance of a task with a computer on a vehicle links the judicial exception of task support to a particular technological environment.  Therefore, the claims do not integrate the judicial exception into a practical application.
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1 and 9 as being obvious over Cudak, Gotfried, Munzer, and Maeda; contending that Cudak does not teach the use of a computer to perform a task.  See Remarks p. 11.  In response, the Examiner points to ¶[0037]-[0038] of Cudak, which discloses the use of a computer to podcast Able Baker.  See also ¶[0034]; a touchscreen display device used to specify episodes of a podcast.  Cudak additionally discloses completion of a conference call in ¶[0008].  The rejection of the independent claims as being obvious over Cudak in view of Gotfried, Munzer, and Maeda is accordingly maintained.
The rejection of the dependent claims stands or fall with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-19 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-19 are all directed to one of the four statutory categories of invention, the claims are directed to task support (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “store identification information . . . , remaining task information . . . , and task information;” [2] “stor[e] task management information;” [3] “transmit an operation command to [a] vehicle;” [4] “calculate a needed time for the vehicle to reach a predetermined destination,” [5] “acquire [ ] remaining task information,” [6] “extract a predetermined task,” [7] “present the predetermined task;” [8] “obtain an indication of whether the user accepts the predetermined task;” [9] “set access rights for the information processing apparatus . . . corresponding to information needed for the predetermined tasks . . .”  Steps [1], [2], and [4]-[9] are steps for managing personal behavior related to the abstract idea of task support that, when considered alone and in combination, are part of the abstract idea of task support.  Dependent claims 2-7 and 10-19 further recite steps for managing personal behavior that are part of the abstract idea of task support.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes assigning workplace-related tasks to a worker for completion.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server and database in independent claims 1 and 9).  Independent claims 1 and 9 do recite signals that are transmitted form a server to an autonomous vehicle to control the vehicle (limitation [3]; identified above), but this element of the claims merely provides a technological environment or technical field – autonomous vehicles – for implementing the abstract idea.  The abstract idea of task support is generally linked to an autonomous vehicle environment.  See MPEP §2106.05(h).  Dependent claim 8 additionally provides elements that merely recite this autonomous vehicle environment...  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server and database in independent claims 1 and 9) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 8, 9, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to Gotfried (hereinafter ‘GOTFRIED’), US 2015/0379455 A1 to Munzer et al. (hereinafter ‘MUNZER’), and US 2007/0174342 A1 to Maeda et al. (hereinafter ‘MAEDA’).

Claim 1 (Currently Amended)
CUDAK discloses a task support system configured to support task performance of a user using an information processing apparatus installed in a vehicle that is traveling or scheduled to travel (see ¶[0002] and [0004]; a system that determines the location of a vehicle using a computer that may be located in the vehicle), the task support system comprising: a server (see ¶[0012]; edge servers and remote servers).
CUDAK does not explicitly disclose, but MUNZER discloses, configured to store identification information for identifying the user (see ¶[0013]-[0015] and [0050]; tasks assigned to the people who complete the project.  Information that identifies the people and tasks may be stored in a database.  Rules for projects are applied using a description of the task, deadlines, and employees who are assigned to tasks). 
CUDAK further discloses in a task management database installed in the vehicle (see ¶[0008] and [0036]; trip-related data includes completion of a task.  See again ¶[0002] and [0004]; a computer may be located in a vehicle), the task management database further storing remaining task information on remaining tasks of the user in association with each other (see again ¶[0036]; the duration of the Able Baker podcast is 35 minutes).
CUDAK does not specifically disclose, but MUNZER discloses, and task information needed for the remaining tasks (see ¶[0013]-[0015] and [0050]; tasks assigned to the people who complete the project.  Information that identifies the people and tasks may be stored in a database.  Rules for projects are applied using a description of the task, deadlines, and employees who are assigned to tasks). 
CUDAK further discloses the server storing task management information input thereto by the user via a user terminal (see ¶[0029] and [0033]-[0034]; an interface set allows for input and output of data.  User input indicates an identity of an in-vehicle activity), 
wherein the server is configured to when the server receives a request for use from the user via the user terminal, transmit an operation command to the vehicle (see [0003]; an autonomous vehicle that is controlled by machine logic), and calculate a needed time for the vehicle to reach a predetermined destination set in association with the user (see ¶[0036] and [004]; the amount of time required to complete the specified trip by the quickest route), 
acquire the remaining task information associated with the user from the task management database installed in the vehicle (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time.  See again ¶[0002] and [0004]; a computer may be located in a vehicle). 
CUDAK does not specifically disclose, but GOTFRIED discloses, based on the identification information for identifying the user, when the user gets on the vehicle (see abstract and ¶[0006]; collect information in a profile about a task candidate and determine a task that the candidate is eligible to perform.  Assign the task to the candidate.  See also ¶[0044]; provide materials to the candidate while boarding the plane). 
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  GOTFRIED discloses a method and system for providing a compensation opportunity for task candidates who are passengers in vehicles.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the profile of the passenger as taught by GOTFRIED in the system executing the method of CUDAK with the motivation to use profile information for assigning tasks to passengers of vehicles.
CUDAK further discloses extract a predetermined task predicted to be completed by the user using the information processing apparatus within the needed time, from among remaining tasks included in the remaining task information (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time).
CUDAK does not specifically disclose, but MUNZER discloses, the predetermined task being extracted at least in part according to a corresponding deadline for completion stored in the task management information (see ¶[0047]; the system may assign a higher priority to a task with an earlier deadline than a task with a later deadline),
CUDAK discloses global positioning routing based on arrival time that assigns activity tasks based on trip duration (see ¶[0039]-[0040]).  MUNZER discloses project planning and implementing that includes prioritizing tasks assigned to candidates according to rules based on description, status, and deadline.  It would have been obvious to prioritize tasks with rules as taught by MUNZER in the system executing the method of CUDAK with the motivation to prioritize activity tasks.  
CUDAK further discloses present the predetermined task extracted by the server to a predetermined apparatus accessible by the user (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time), 
CUDAK does not specifically disclose, but MAEDA discloses, obtain an indication of whether the user accepts the predetermined task, and when the user accepts the predetermined task, set access rights for the information processing apparatus, the access rights corresponding to information needed for the predetermined tasks that is stored in the task management database installed in the vehicle (see abstract and ¶[0278]; the right of access is granted when accepting the task),
CUDAK discloses global positioning routing based on arrival time that assigns activity tasks based on trip duration (see ¶[0039]-[0040]).  MAEDA discloses a workflow management system that includes granting access rights for accepted tasks.  It would have been obvious to grant access rights for accepted tasks as taught by MAEDA in the system executing the method of CUDAK with the motivation to provide a simple solution for granting access rights (see MAEDA ¶[0279]-[0281].
CUDAK further discloses and the user performs the predetermined task while on the vehicle (see ¶[0008] and [0037]-[0038]; a conference call and/or the passenger’s planned presentation of the Able Baker podcast.  The passenger is glad his podcast ended at just the same time his 35 minute trip ended),
wherein the predetermined task is workplace-related task (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time), and the user terminal and the information processing apparatus are both accessible to the user (see ¶[0002] a computer in a vehicle.  See also ¶[0018] and [0020]; a smart phone), and 
the information processing apparatus includes a personal computer, an output device, and an input device to be used by the user when the user performs the predetermined task in the vehicle (see ¶[0047]; a smart phone, PDA, or body-mounted computer.  Any device with significant data processing capabilities includes but not limited to laptop computers.  See also claims 1 and 4-6; input to a computer of an in-vehicle activity.  See also ¶[0018] and [0029]; an I/O interface set).

Claim 8 (Original) 
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 1.
CUDAK further discloses wherein the vehicle is an autonomous moving vehicle that is connected to the server through wireless communication and is configured to autonomously move to the predetermined destination, without manipulation by the user, in response to a moving command for the predetermined destination, the moving command being issued from the server (see ¶[0003] and [0012]-[0013]; an autonomous vehicle and remote servers).

Claim 9 (Currently Amended)
CUDAK discloses a task support method for supporting task performance of a user using an information processing apparatus installed in a vehicle that is traveling or scheduled to travel  (see ¶[0002] and [0004]; a system that determines the location of a vehicle using a computer that may be located in the vehicle), by using a server (see ¶[0012]; edge servers and remote servers), the task support method comprising: by the server (see again ¶[0012]; remote servers).
CUDAK does not explicitly disclose, but MUNZER discloses, storing in a task management database installed in the vehicle identification information for identifying the user (see ¶[0013]-[0015] and [0050]; tasks assigned to the people who complete the project.  Information that identifies the people and tasks may be stored in a database.  Rules for projects are applied using a description of the task, deadlines, and employees who are assigned to tasks). 
CUDAK further discloses and remaining task information on remaining tasks to be completed by the user in association with each other (see ¶[0036]; the duration of the Able Baker podcast is 35 minutes). 
CUDAK does not specifically disclose, but MUNZER discloses, the task management database further storing information needed for the remaining tasks (see ¶[0013]-[0015] and [0050]; tasks assigned to the people who complete the project.  Information that identifies the people and tasks may be stored in a database.  Rules for projects are applied using a description of the task, deadlines, and employees who are assigned to tasks). 
CUDAK further discloses, the server storing task management information input thereto by the user via a user terminal (see ¶[0029] and [0033]-[0034]; an interface set allows for input and output of data.  User input indicates an identity of an in-vehicle activity); 
by the server and when the server receives a request for use from the user via the user terminal, transmitting an operation command to the vehicle (see [0003]; an autonomous vehicle that is controlled by machine logic), and calculating a needed time for the vehicle to reach a predetermined destination set in association with the user (see ¶[0036] and [004]; the amount of time required to complete the specified trip by the quickest route), 
by the server, acquiring the remaining task information associated with the user, from the task management database installed in the vehicle (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time.  See again ¶[0002] and [0004]; a computer may be located in a vehicle).
CUDAK does not specifically disclose, but GOTFRIED discloses, based on the identification information of the user, when the user gets on the vehicle (see abstract and ¶[0006]; collect information in a profile about a task candidate and determine a task that the candidate is eligible to perform.  Assign the task to the candidate.  See also ¶[0044]; provide materials to the candidate while boarding the plane).  
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  GOTFRIED discloses a method and system for providing a compensation opportunity for task candidates who are passengers in vehicles.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the profile of the passenger as taught by GOTFRIED in the system executing the method of CUDAK with the motivation to use profile information for assigning tasks to passengers of vehicles.
CUDAK further discloses, by the server, extracting a predetermined task predicted to be completed by the user using the information processing apparatus within the needed time, from among the remaining tasks included in the remaining task information associated with the user (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time).
CUDAK does not specifically disclose, but MUNZER discloses, the predetermined task being extracted at least in part according to a corresponding deadline for completion stored in the task management information (see ¶[0047]; the system may assign a higher priority to a task with an earlier deadline than a task with a later deadline),
CUDAK discloses global positioning routing based on arrival time that assigns activity tasks based on trip duration (see ¶[0039]-[0040]).  MUNZER discloses project planning and implementing that includes prioritizing tasks according to rules based on description, status, and deadline.  It would have been obvious to prioritize tasks with rules as taught by MUNZER in the system executing the method of CUDAK with the motivation to prioritize activity tasks.  
CUDAK further discloses by the server, presenting the predetermined task extracted by the server to a predetermined apparatus accessible by the user (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time), 
CUDAK does not specifically disclose, but MAEDA discloses, by the server, obtaining an indication of whether the user accepts the predetermined task: and when the user accepts the predetermined task, setting, by the server, access rights for the information processing apparatus, the access rights corresponding to information needed for the predetermined tasks that is stored in the task management database installed in the vehicle (see abstract and ¶[0278]; the right of access is granted when accepting the task),
CUDAK discloses global positioning routing based on arrival time that assigns activity tasks based on trip duration (see ¶[0039]-[0040]).  MAEDA discloses a workflow management system that includes granting access rights for accepted tasks.  It would have been obvious to grant access rights for accepted tasks as taught by MAEDA in the system executing the method of CUDAK with the motivation to provide a simple solution for granting access rights (see MAEDA ¶[0279]-[0281].
CUDAK further discloses and the user performs the predetermined task while on the vehicle (see ¶[0008] and [0037]-[0038]; a conference call and/or the passenger’s planned presentation of the Able Baker podcast.  The passenger is glad his podcast ended at just the same time his 35 minute trip ended),
wherein the predetermined task is a workplace-related task (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time), and the user terminal and the information processing apparatus are both accessible to the user (see ¶[0002] a computer in a vehicle.  See also ¶[0018] and [0020]; a smart phone), and 
the information processing apparatus includes a personal computer, an output device, and an input device to be used by the user when the user performs the predetermined task in the vehicle (see ¶[0047]; a smart phone, PDA, or body-mounted computer.  Any device with significant data processing capabilities includes but not limited to laptop computers.  See also claims 1 and 4-6; input to a computer of an in-vehicle activity.  See also ¶[0018] and [0029]; an I/O interface set).

Claim 14 (Previously Presented) 
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 1. 
CUDAK does not specifically disclose, but MUNZER discloses, wherein the task management database stores an electronic file used in executing the predetermined task (see ¶[0010], [0016], and [0049]-[0050]; identify rules for projects that present additional details about tasks or people.  Rules apply to presentation of labels for tasks and attribute that should be presented.  See also ¶[0063]-[0064]; rules may specify employees that should be highlighted or data available to be presented or how to implement a project or project task).

Claim 15 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 14. 
CUDAK does not specifically disclose, but MAEDA discloses, wherein the access right set by the server corresponding to the electronic file (see ¶[0028] and Figs 24a-b; a processor sets the right of access).

Claim 16 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support method according to claim 9. 
CUDAK does not specifically disclose, but MUNZER discloses, wherein the task management database stores an electronic file used in executing the predetermined task (see ¶[0010], [0016], and [0049]-[0050]; identify rules for projects that present additional details about tasks or people.  Rules apply to presentation of labels for tasks and attribute that should be presented.  See also ¶[0063]-[0064]; rules may specify employees that should be highlighted or data available to be presented or how to implement a project or project task).

Claim 17 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support method according to claim 16. 
CUDAK does not specifically disclose, but MAEDA discloses, wherein the access right set by the server corresponds to the electronic file (see ¶[0028] and Figs 24a-b; a processor sets the right of access).

Claim 18 (New)
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 1.
CUDAK does not specifically disclose, but MAEDA discloses, wherein the user provides an answer of whether the predetermined task proposed by the server is acceptable or not via the input device included in the information processing apparatus (see ¶[0022]; an acceptance receiving device is configured to receive acceptance of a delegation from the delegate) and the answer is output via a predetermined device (see abstract and ¶[0029]; a notification mail message is sent to the delegator when the delegation is accepted or rejected.  The delegator may confirm status of the designated task and other relevant tasks using processors)
CUDAK discloses global positioning routing based on arrival time that assigns activity tasks based on trip duration (see ¶[0039]-[0040]).  MAEDA discloses a workflow management system that includes granting access rights for accepted tasks, where notifications are sent to delegators upon acceptance or refusal of a task.  It would have been obvious to provide notification as taught by MAEDA in the system executing the method of CUDAK with the motivation to communicate status to a delegator.


Claim 19 (New) 
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support method according to claim 9.
CUDAK does not specifically disclose, but MAEDA discloses, wherein the user provides an answer of whether the predetermined task proposed by the server is acceptable or not via the input device included in the information processing apparatus (see ¶[0022]; an acceptance receiving device is configured to receive acceptance of a delegation from the delegate)  and the answer is output via a predetermined device (see abstract and ¶[0029]; a notification mail message is sent to the delegator when the delegation is accepted or rejected.  The delegator may confirm status of the designated task and other relevant tasks using processors)
CUDAK discloses global positioning routing based on arrival time that assigns activity tasks based on trip duration (see ¶[0039]-[0040]).  MAEDA discloses a workflow management system that includes granting access rights for accepted tasks, where notifications are sent to delegators upon acceptance or refusal of a task.  It would have been obvious to provide notification as taught by MAEDA in the system executing the method of CUDAK with the motivation to communicate status to a delegator.


Claims 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFIRED, US 2015/0379455 A1 to MUNZER et al., and US 2007/0174342 A1 to MAEDA et al. as applied to claim 1 above, and further in view of US 2009/0099898 A1 to Ehrman et al. (hereinafter ‘EHRMAN’).

Claim 2 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 1.
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA does not specifically disclose, but EHRMAN discloses, wherein: the server is configured to control the information processing apparatus to be in a task- possible state in which the user is permitted to access task information needed for the predetermined task through the information processing apparatus, when the user accepts the predetermined task (see again¶[0265]; a task is accepted and the status is updated to indicate the work is in progress).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 3 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, and EHRMAN discloses the task support system according to claim 2.
CUDAK further discloses wherein: the server is configured to present information on the predetermined task to the predetermined apparatus that is different from the information processing apparatus and is located in a location other than the vehicle (see ¶[0018]; an embodiment if possible in systems including a smart phone). 
CUDAK does not specifically disclose, but EHRMAN discloses, the server is configured to control the information processing apparatus to be in the task-possible state before the user gets on the vehicle, when the user accepts the predetermined task through the predetermined apparatus (see ¶[0265]; a task is accepted and the status is updated to indicate the work is in progress.  See also abstract and ¶[0007]; wireless communications systems include mobile telephones).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 4 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, and EHRMAN discloses the task support system according to claim 2.
CUDAK further discloses wherein: the server is configured to present information on the predetermined task to the information processing apparatus that is the predetermined apparatus (see again ¶[0041]; suggest an alternate task that can be completed within the window of travel time).
The combination of CUDAK and GOTFRIED does not specifically disclose, but EHRMAN discloses, the server is configured to control the information processing apparatus to be in the task-possible state, when the user accepts the predetermined task through the information processing apparatus (see again¶[0265]; a task is accepted and the status is updated to indicate the work is in progress).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 10 (Previously Presented) 
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support method according to claim 9.
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA does not specifically disclose, but EHRMAN discloses, further comprising: by the server, controlling the information processing apparatus to be in a task-possible state in which the user is permitted to access task information needed for the predetermined task through the information processing apparatus, when the user accepts the predetermined task (see again¶[0265]; a task is accepted and the status is updated to indicate the work is in progress).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  EHRMAN discloses managing work requests for mobile assets in a fleet, where accepted tasks are updated to indicate that they are in progress.  It would have been obvious to include the updating of task status as taught by EHRMAN in the system executing the method of CUDAK with the motivation to provide task progress information.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED, US 2015/0379455 A1 to MUNZER et al., and US 2007/0174342 A1 to MAEDA et al. as applied to claim 1 above, and further in view of US 2010/0017246 A1 to Farrell et al. (hereinafter ‘FARRELL’).

Claim 5 (Original)
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 1.
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA does not specifically disclose, but FARRELL discloses, wherein: the remaining task information includes information on a plurality of sub-tasks into which the remaining task is divided (see abstract; a plurality of deadlines can apply to sub-tasks in a project). 
CUDAK further discloses the server is configured to extract, as the predetermined task, one of the sub-tasks that is predicted to be completed by the user through the information processing apparatus within the needed time (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time); and 
the server is configured to present the remaining task including the one of the sub-tasks as the predetermined task, to the predetermined apparatus accessible by the user (see ¶[0041]; allow the task to be completed before arrival.  If the task is completed with time to spare, the system might suggest an alternate task that could be completed within the window of travel time).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  FARRELL discloses a software user interface for project task dependencies and deadlines that divides projects into sub-tasks.  It would have been obvious to include the sub-tasks as taught by FARRELL in the system executing the method of CUDAK with the motivation to specify timing of deadlines and prioritize urgency (see FARRELL abstract).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED and US 2015/0379455 A1 to MUNZER et al., and US 2007/0174342 A1 to MAEDA et al. as applied to claim 1 above, and further in view of US 2009/0089133 A1 to Johnson et al. (hereinafter ‘JOHNSON’).

Claim 6 (Original)
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 1.
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA does not specifically disclose, but JOHNSON discloses, wherein: the remaining task information includes information on a priority of the remaining task (see ¶[0009]; if no blocks of free time are available, schedule the tasks based on priority); and 
the server is configured to, when there is a plurality of the remaining tasks predicted to be completed by the user through the information processing apparatus within the needed time, extract the predetermined task based on priorities related to the remaining tasks. (see ¶[0009]; if no blocks of free time are available, schedule the tasks based on priority).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  JOHNSON discloses an integrated calendar and task scheduler that prioritizes tasks when no free time is available.  It would have been obvious to prioritize tasks in a schedule as taught by JOHNSON in the system executing the method of CUDAK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFIRED, US 2015/0379455 A1 to MUNZER et al., and US 2007/0174342 A1 to MAEDA et al. as applied to claim 1 above, and further in view of US 8,225,319 B2 to Laithwaite et al. (hereinafter ‘LAITHWAITE’).

Claim 11 (Previously Presented) 
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA discloses the task support system according to claim 1.
The combination of CUDAK, GOTFRIED, MUNZER, and MAEDA does not specifically disclose, but LAITHWAITE discloses, wherein in extracting the predetermined task, the server is further configured to determine a capability of the information processing apparatus, and extract the predetermined task that is within the capability of the information processing apparatus (see claim 25; schedule tasks based on resources satisfying capability requirements of the task).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  LAITHAWAITE discloses scheduling resources to tasks that have constraints in an application that includes scheduling tasks based on resources having the capability of satisfying the task requirements.  It would have been obvious to include the satisfaction of task requirements as taught by LAITHWAITE in the system executing the method of CUDAK with the motivation to satisfy operational constraints of an application.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to CUDAK et al., US 2004/0236704 A1 to GOTFRIED, US 2015/0379455 A1 to MUNZER et al., US 2007/0174342 A1 to MAEDA et al., and US 2009/0099898 A1 to EHRMAN et al. as applied to claims 1 and 2 above, and further in view of US 2014/0229221 A1 to Shih et al. (hereinafter ‘SHIH’).

Claim 7 (Original)
T The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, and EHRMAN discloses the task support system according to claim 2.
The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, and EHRMAN does not explicitly disclose, but SHIH discloses, wherein: the server is configured to record predetermined information related to a task situation formed in the information processing apparatus with respect to the predetermined task, in a case where the predetermined task is not completed when the vehicle reaches the predetermined destination (see ¶[0034]; a task may be paused); and 
the predetermined information is information determined to reproduce a situation identical to the task situation formed in the information processing apparatus by being applied to another information processing apparatus associated with the predetermined destination and accessible by the user (see again ¶[0034]; a task may be paused and then later resumed.  The task state is saved for resumption).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  SHIH discloses a cost-minimizing task scheduler that allows pausing and resuming of tasks that are interruptible.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the pausing and resuming of interruptible tasks as taught by SHIH in the system executing the method of CUDAK with the motivation to allow tasks to be executed according to user preferences (see SHIH ¶[0034]).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED, US 2015/0379455 A1 to MUNZER et al., US 2007/0174342 A1 to MAEDA et al., and US 2009/0099898 A1 to EHRMAN et al. as applied to claims 1 and 2 above, and further in view of US 2004/0133457 A1 to Sadiq et al. (hereinafter ‘SADIQ’).

Claim 12 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, and EHRMAN discloses the task support system according to claim 2.
The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, and EHRMAN does not specifically disclose, but SADIQ discloses, wherein the server is further configured to transfer data corresponding to the predetermined task to the information processing apparatus when the user accepts the predetermined task (see ¶[0011]; output a revised task set for display after accepting a selected task).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  SADIQ discloses outputting accepted tasks for display.  It would have been obvious to include the display as taught by SADIQ in the system executing the method of CUDAK with the motivation to display a worker schedule.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276412 A1 to Cudak et al. (hereinafter ‘CUDAK’) in view of US 2004/0236704 A1 to GOTFRIED, and US 2015/0379455 A1 to MUNZER et al., US 2007/0174342 A1 to MAEDA et al., US 2009/0099898 A1 to EHRMAN et al., and US 2004/0133457 A1 to SADIQ et al. as applied to claims 1 and 12 above, and further in view of US 2007/000548 A1 to Kelly (hereinafter ‘KELLY’).

Claim 13 (Previously Presented)
The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, EHRMAN, and SADIQ discloses the task support system according to claim 12.
The combination of CUDAK, GOTFRIED, MUNZER, MAEDA, EHRMAN, and SADIQ does not specifically disclose, but KELLY discloses, wherein the server is further configured to erase the data corresponding to the predetermined task from the information processing apparatus upon completion of the predetermined task (see ¶[0074]; delete button allows the owner of a task to delete the task once it has been complete or is no longer relevant).
CUDAK discloses global positioning routing based on arrival time that assigns tasks based on trip duration.  KELLY discloses a system for enabling users to create tasks that includes deleting tasks after completion.  It would have been obvious to include the deletion of tasks as taught by KELLY in the system of CUDAK with the motivation to delete content that is no longer relevant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624